UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/2009 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS GLOBAL SUSTAINABILITY FUND ( Class A, C and I ) FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Global Sustainability Fund July 31, 2009 (Unaudited) Common Stocks97.9% Shares Value ($) Australia2.3% BHP Billiton National Australia Bank Canada3.9% EnCana Nexen Royal Bank of Canada TELUS France6.9% BNP Paribas Cie Generale d'Optique Essilor International Sanofi-Aventis Technip Total Unibail-Rodamco Germany5.2% Allianz BASF Munchener Ruckversicherungs Puma Siemens Greece1.2% Coca-Cola Hellenic Bottling Italy3.3% Enel ENI Telecom Italia Japan8.5% Asahi Glass Denso Nomura Holdings Rohm Sumitomo Electric Industries Toyota Motor Trend Micro Netherlands6.4% Akzo Nobel ASML Holding Heineken ING Groep Royal Dutch Shell, Cl. A Norway1.3% StatoilHydro Portugal.9% Energias de Portugal Spain8.4% Abertis Infraestructuras ACS Actividades de Construccion y Servicios Banco Santander Enagas Fomento de Construcciones y Contratas Iberdrola Telefonica Switzerland8.5% Baloise Holding Credit Suisse Group Holcim Nestle Novartis Roche Holding Swiss Reinsurance Swisscom United Kingdom18.8% Anglo American 2,280 a AstraZeneca Aviva BP British Land Compass Group GlaxoSmithKline HSBC Holdings Investec Ladbrokes Legal & General Group SABMiller Shaftesbury Taylor Wimpey Unilever United Utilities Group United States22.3% Baxter International Becton, Dickinson & Co. Cisco Systems 3,000 a Dr. Pepper Snapple Group 3,000 a General Electric Health Net 3,600 a Hewlett-Packard Humana 1,800 a Intel International Business Machines 1,800 212,274 Kimberly-Clark 1,200 70,140 Kraft Foods, Cl. A 4,100 a 116,194 McDonald's 2,200 121,132 Praxair 1,200 93,816 Quest Diagnostics 1,400 76,468 Symantec 4,100 61,213 UnitedHealth Group 3,400 95,404 Waste Management 2,000 56,220 Total Common Stocks (cost $5,996,522) Other Investment2.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $169,000) 169,000 b Total Investments (cost $6,165,522) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At July 31, 2009 , the aggregate cost of investment securities for income tax purposes was $6,165,522. Net unrealized appreciation on investments was $754,219 of which $817,731 related to appreciated investment securities and $63,512 related to depreciated investment securities. At July 31, 2009, the fund held the following forward foreign currency exchange contracts Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 7/31/2009($) Purchases: Euro, Expiring 8/3/2009 130,284 183,062 185,693 2,631 Japanese Yen, Expiring 8/4/2009 17,361,188 181,793 183,474 1,681 Swiss Franc, Expiring 8/4/2009 59,062 54,116 55,268 1,152 Sales: Proceeds ($) Australian Dollar, Expiring 8/5/2009 373,145 307,845 312,080 (4,236) British Pound, Expiring 8/4/2009 110,660 182,644 184,852 (2,208) Norwegian krone, Expiring 8/3/2009 25,266 4,052 4,122 (70) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic 1,758,376 - - Equity Securities - Foreign 4,992,365 - - Mutual Funds 169,000 - - Other Financial Instruments+ - 5,464 - Liabilities ($) Other Financial Instruments+ - (6,514) -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds  Dreyfus Global Sustainability Fund By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
